Citation Nr: 1106957	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


REMAND

The Veteran's most recent VA compensation and pension (C&P) 
examination for PTSD was performed in April 2008.  At that time, 
he reported that he saw a private psychiatrist on a regular basis 
who provided unknown medication for PTSD.  He also reported 
ongoing visits to VA treating facilities.  His Global Assessment 
of Functioning (GAF) score was 54.  VA examination in January 
2006 yielded a GAF score of 65.  An assessment from the Veteran's 
private treating psychiatrist E.W.H., M.D., dated in April 2005, 
indicates a GAF score of 30 and ongoing treatment with multiple 
medications for chronic PTSD and chronic major depression due to 
Vietnam combat stressors.  

The most recent VA treatment records in the claims folder are 
dated in March 2005 and private treatment records date through 
November 2006.  Since it appears that more recent pertinent 
treatment records are available, further development to obtain 
those records should be accomplished before the Board decides the 
Veteran's appeal.  Moreover, since it has been almost three years 
since the Veteran's most recent VA examination to determine the 
degree of severity of his PTSD, he should be afforded a VA 
examination while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain all 
available outstanding medical records, 
pertinent to the Veteran's claim, to include 
records of the Veteran's treatment by Dr. 
E.W.H. and treatment at the VA Medical Center 
in Fayetteville, North Carolina.  If it is 
unable to obtain any evidence identified by 
the Veteran or his representative, it should 
so inform them and request them to provide 
the outstanding evidence. 

2.  Then, the Veteran should be afforded a VA 
examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of all impairment 
resulting from the Veteran's service-
connected PTSD and any associated psychiatric 
disability.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

All manifestations of the Veteran's PTSD and 
any associated psychiatric disorder should be 
identified.  In addition, the examiner should 
provide an opinion concerning the current 
degree of social and industrial impairment 
resulting from the disability, to include 
whether it renders the Veteran unemployable.  
In addition, the examiner should provide a 
global assessment of functioning score with 
an explanation of the significance of the 
score assigned.

The rationale for all opinions expressed must 
be provided.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial rating in excess of 30 percent for 
PTSD.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should be 
issued to the Veteran and his representative, 
and they should be afforded the requisite 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


